Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1, 20, 26 is/are amended,.  Currently claims 1, 18-36 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 18-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “an actuator comprising a motor, and the actuator is positioned within the drive assembly housing along the central longitudinal axis” which was not described in originally filed specification and/or drawings.  The specification states “the actuator 504 can include a leadscrew that translates applied rotational force, from a motor or other power source”. As such the motor is not described as part of the actuator positioned along the central longitudinal axis. Therefore, actuator is positioned within the drive assembly housing along the central longitudinal axis and comprising a motor is not supported by originally filed specification and/or drawings. 
Claim 20 recites “an actuator comprising a motor, and the actuator is positioned within the drive assembly housing along the central longitudinal axis” which was not described in originally filed specification and/or drawings.  The specification states “the actuator 504 can include a leadscrew that translates applied rotational force, from a motor or other power source”. As such the motor is not described as part of the actuator positioned along the central longitudinal axis. Therefore, actuator is positioned within the drive assembly housing along the central longitudinal axis and comprising a motor is not supported by originally filed specification and/or drawings.
Claim 26 recites “actuator comprises a motor … actuator is positioned within the drive assembly housing along the central longitudinal axis” which was not described in originally filed specification and/or drawings.  The specification states “the actuator 504 can include a leadscrew that translates applied rotational force, from a motor or other power source”. As such the motor is not described as part of the actuator positioned along the central longitudinal axis. Therefore, actuator is positioned within the drive assembly housing along the central longitudinal axis and comprising a motor is not supported by originally filed specification and/or drawings.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The claims are rejected under USC 112 as explained above.
The claims would be allowable, if the rejection is overcome, since the Examiner did not find the motor axially aligned with nesting mechanism in combination with other recitations of claims 1 or 20 or 26.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753